Citation Nr: 1609946	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  07-39 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for teeth grinding, diagnosed as bruxism.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1972 to January 1976.  He also served in the U.S. Air Force Reserve where he was presumably engaged in periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  The evidence of record reveals that the Veteran was provided an enlistment examination for the Air Force Reserve in November 1981 and was placed on the retired reserve list as of July 2001.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in part, denied service connection for teeth grinding in sleep and hemorrhoids.  The Board remanded both issues for further development in July 2011 and August 2014.

The RO issued an October 2014 rating decision granting service connection for hemorrhoids.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In October 2014, the VA examiner provided an opinion addressing the lay statements of the Veteran and a former roommate and explaining the lack of any diagnosis in the service treatment records.  Subsequently, the RO issued a Supplemental Statement of the Case (SSOC).  As such, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The evidence of record does not demonstrate that the Veteran has a dental or oral disorder, to include bruxism, that is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a dental or oral disorder, to include bruxism, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, required notice was provided in a November 2004 letter.  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA treatment records, and identified private treatment records have been obtained.

Also, the Veteran was provided a VA examination in November 2011 for which an addendum opinion was provided in July 2012.  Pursuant to the Board's August 2014 remand, a supplemental opinion was provided in October 2014.  This examination, its associated report, and subsequent supplemental opinions are adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The United States Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may be also granted only for disability resulting from disease or injury incurred or aggravated while performing active duty training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24) (West 2014); 38 C.F.R. § 3.6 (2015).  However, the presumption provisions of 38 C.F.R. §§ 3.307 and 3.309, as well as the presumptions of soundness and aggravation, are inapplicable to periods of ACDUTRA and INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010).

As an initial matter, there is no injury that is alleged or shown by the evidence to have been incurred during any period of INACDUTRA.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that his teeth grinding began in service and that he was treated for such during and after service.  See VBMS, 12/17/07 VA Form 9.  However, his statements regarding the onset of the teeth grinding are inconsistent.  At his January 2010 Decision Review Officer hearing, the Veteran testified that he ground his teeth during his active duty service, but that he did not know he could get a night guard back then.  In a September 2011 correspondence, he stated that he believed the stress, anxiety, and depression caused by discrimination caused the teeth grinding in 1996.  In his June 2014 appellate brief, the Veteran contends an onset of bruxism while in-service and continuity of symptoms post-service.  However, in his January 2016 post-remand brief, it was argued that the Veteran did not become aware of the condition until he was in the Reserve and a bunkmate informed him of the teeth grinding.  This bunkmate E.Q. provided a lay statement that he noticed the Veteran grinding his teeth while sleeping when they bunked together from 1981 to 2000.  See VBMS, 10/14/11 Buddy Statement (E.Q.).

Service treatment records from his active duty service reflect no dental issues besides a missing tooth at the time of separation.  See VBMS, 8/13/14 STR - Medical, p. 2, 14, 54-55.

Service treatment records from his time in the Reserve reflect missing and restorable teeth as well as cavities.  See VBMS, 8/13/14 STR - Medical, p. 2, 4, 6, 8, 12.  However, the Veteran did not report any teeth grinding at any point in time and, in fact, denied any dental problems in Annual Medical Certificates from February 1995, August 1995, June 1996, May 1997, and March 2000.  See id. at 23, 30, 32, 34, 36.

A November 2004 letter from the Veteran's civilian dentist Dr. F.C. noted the Veteran's initial dental appointment in June 2004, at which point he was diagnosed with bruxism (grinding teeth).  See VBMS, 11/26/04 Private Treatment Record (11/24/04 letter from Dr. F.C.).  A September 2011 letter stated that the Veteran had night guards constructed in November 2004 and in December 2009 as he was experiencing severe bruxism while sleeping.  See VBMS, 9/26/11 Private Treatment Record.

A November 2011 VA examination report indicated that the claims file was not reviewed and recounted the Veteran's history.  Specifically, the Veteran stated that he was told by a roommate in the past that he ground his teeth and that his dentist informed him around 2000 about his teeth grinding.  He denied any history of trauma to his temporomandibular joints (TMJs) and had no restriction to opening his mouth, speaking, or employment.  The VA examiner found no limitations in range of motion, no functional loss or impairment, and no localized tenderness or pain on palpation of either TMJ.  He did note mild to moderate occlusal/incisal wear consistent with a history of bruxism, especially on his cuspids.  Imaging studies of the TMJ also revealed no degenerative or traumatic arthritis.  As such, the examiner diagnosed the Veteran with bruxism, and stated that the Veteran had a history of bruxism with no other TMJ symptoms.  He explained that bruxism is "a developmental neuromuscular parafunctional habit" and opined that it was not a result of the Veteran's military service based on a clinical examination, panoramic radiograph, and the Veteran's reported history.

In July 2012, the November 2011 VA examiner reviewed the claims file, specifically his military dental records from 1972 to 1976 and from 1982 to 1998.  He noted that there was no mention of bruxism or TMJ symptoms in his service records, and that Dr. F.C. diagnosed the Veteran with bruxism in June 2004.  As such, the VA examiner found that there was no correlation between his service and diagnosis of bruxism based on a clinical examination, the Veteran's reported history, panoramic radiograph, and review of the claims file.  Additionally, he explained that bruxism is a developmental parafunctional habit and not a dental disability.

An October 2014 VA examination indicated review of the claims file and the November 2011 VA examination report.  The VA examiner found that the Veteran did not have a TMJ condition as he was asymptomatic with normal range of motion and no loss of function.  He stated that the Veteran had a history of bruxism with no TMJ issues.  He noted that the Veteran's active service dental records are silent for bruxism or associated tooth wear, and stated that they are most likely silent because bruxism is so common in the general population and is often not mentioned unless the patient is symptomatic or the tooth wear is excessive.  Additionally, the VA examiner noted that although E.Q. noted the Veteran grinding his teeth from 1981 to 2000, this did not necessarily indicate that bruxism started then, but only that it was noticed by someone sleeping close to him.  Rather, he stated that risk factors, such as smoking tobacco, stress, and disrupted sleep patterns, may increase the incidence in a pre-disposed patient.  As such, the Veteran's bruxism may have been more noticeable because of the stress, smoking, and disrupted sleep while on active duty.  Furthermore, the VA examiner stated that it was most likely that the bruxism was a pre-existing condition that largely went unnoticed until the addition of a risk factor or when it was mentioned by E.Q.  As such, the VA examiner opined that it was less likely as not that the Veteran's bruxism had its onset during service or was otherwise related to his military service.

After review of all of the evidence, both lay and medical, the Board finds that the Veteran's claim must be denied.

When entitlement to service connection for bruxism has been developed as a wholly-separate claim with no relation to any other service-connected disability, the Board notes that compensation is not available for this disorder on its face.  See 38 C.F.R §§ 3.303(c), 4.9 (2015).  Bruxism is not listed under the schedule of ratings at 38 C.F.R. § 4.150 as a dental or oral condition that is capable of service connection.  Even if it was able to be service-connected for loss of teeth, Diagnostic Code 9913 notes that the loss must be due to loss of substance of the body of the maxilla or mandible without loss of continuity.  Additionally, the VA examiner described bruxism as "a developmental neuromuscular parafunctional habit," and not a dental disability.  The Veteran also did not allege that bruxism was caused by trauma to the jaw or disease, denied trauma to his TMJ, and reported no residuals from the teeth grinding.  Furthermore, the VA examiner found that the Veteran did not have limitation of motion, functional loss or impairment, localized tenderness or pain, or arthritis.  As such, the Veteran has no current disability for VA disability purposes, and service connection for a dental or oral condition manifested by bruxism is not warranted.

As such, service connection for the Veteran's bruxism must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for teeth grinding, diagnosed as bruxism, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


